United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    October 24, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 05-31147
                          Conference Calendar



ANTHONY LEON GREENHILL,

                                      Petitioner-Appellant,

versus

FREDRICK MENIFEE,
                                      Respondent-Appellee.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                       USDC No. 1:05-CV-1378
                        --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Anthony Leon Greenhill, federal prisoner # 56411-097,

appeals the dismissal of his petition filed pursuant to 28 U.S.C.

§ 2241.   Greenhill’s claim that the Bureau of Prison’s refusal to

transfer him to a prison in the jurisdiction of his criminal

conviction violated his due process rights is not cognizable

under § 2241 because prisoners lack a constitutionally protected

interest in where they are incarcerated.        See Olim v. Wakinekona,

461 U.S. 238 (1983).   The district court correctly determined

that it lacked jurisdiction to review the denial of Greenhill’s

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-31147
                               -2-

28 U.S.C. § 2255 motion by the United States District Court for

the Eastern District of California.   See 28 U.S.C. § 2255

¶ 1.

       AFFIRMED.